Citation Nr: 1426430	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-26 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected surgical scarring, left below the knee amputation stump, associated with diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that, in pertinent part, granted service connection for surgical scarring, left below the knee amputation stump, associated with diabetes mellitus type 2, and assigned an initial noncompensable disability rating.  The Veteran expressed disagreement with the initial disability rating that was assigned and perfected a substantive appeal.

In June 2012, the Veteran testified at a videoconference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  In conjunction with the hearing, the Veteran submitted additional evidence accompanied by a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c). 
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

During the June 2012 hearing, the Veteran indicated that he was to be treated at the Way Park VA Medical Center on July 11, 2012.  He subsequently submitted VA radiology reports dated July 12, 2012, from the Lorain Community Based Outpatient Clinic.  It is unclear whether the records submitted from the Lorain Community Based Outpatient Clinic are for the July 11, 2012, treatment referenced during the hearing.  Additionally, there are no other VA outpatient treatment records in the claims file dated after the most recent March 2010 VA examination.  As such, an effort must be made to ensure that all VA treatment records have been associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran has asserted that his symptoms are more severe than reflected by the initially assigned noncompensable disability rating.  During the June 2012 hearing, he indicated that during the pendency of this appeal, he had undergone an additional two-inch left lower extremity amputation.  When a claimant alleges that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  As it has been more than four years since the most recent VA examination, and given the asserted increase in severity during the pendency of this appeal, the Board finds that the Veteran must be scheduled for a new VA examination to determine the current severity of his service-connected surgical scarring, left below the knee amputation stump.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) must take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him for his service-connected 
surgical scarring, left below the knee amputation stump.

This shall specifically include obtaining the Veteran's updated treatment records from VA, including records from both the Way Park (ph) VA Medical Center, and the Lorain Community Based Outpatient Clinic.

The aid of the Veteran in securing such records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The AOJ must then schedule the Veteran for a VA examination by an appropriate medical professional so as to ascertain the precise nature and severity of his service-connected surgical scarring, left below the knee amputation stump.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  The claims file must be made available for review, and the examiner's report must reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Following examination of the Veteran, the examiner must specifically address the following:

(a)  Identify the level of amputation associated with the Veteran's left lower extremity.

(b)  Describe all scarring associated with the Veteran's left below the knee amputation stump, including the size of such scarring, any disfiguring characteristics, and whether the scar is painful on examination.

(c)  Identify any other residuals associated with the Veteran's left below the knee amputation stump.  Specifically comment on the Veteran's subjective complaints, and whether any such symptoms represent a different disease process altogether.

The examiner is advised that the Veteran is competent to report his symptoms, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The examiner must comment on the impact of the increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for all opinions must be provided.

3.  The AOJ must then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The AOJ will then re-adjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

